Citation Nr: 0702865	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  04-44 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.

3.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.




WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
November 1980.  He died in May 2003.  The appellant is his 
mother.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a September 2003 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On September 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that she wished to withdraw her appeal 
involving entitlement to DIC under the provisions of 
38 U.S.C. § 1318 and entitlement to DEA under 38 U.S.C. 
Chapter 35.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  On September 27, 
2006, prior to the promulgation of a decision in the appeal, 
the Board received notification from the appellant that she 
wished to withdraw her appeal involving entitlement to DIC 
under the provisions of 38 U.S.C. § 1318 and entitlement to 
DEA under 38 U.S.C. Chapter 35.  See VA Form 21-4138; hearing 
transcript.  The appellant has withdrawn her appeal involving 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
and entitlement to DEA under 38 U.S.C. Chapter 35.  As such, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issues of entitlement to DIC under the provisions of 
38 U.S.C. § 1318 and entitlement to DEA under 38 U.S.C. 
Chapter 35 are dismissed from the appeal.




REMAND

As much as the Board regrets delaying the adjudication of the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death, it finds that further 
development is needed before a decision can be issued on the 
merits of the claim.  Further development would ensure that 
the appellant's due process rights, including those 
associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2006), are met.  The specific bases for remand are set forth 
below.  

At the time of his death, the veteran was in receipt of a 
total disability evaluation for schizophrenia, paranoid type.  
See January 1993 rating decision.  The evidence of record 
indicates that he had also been diagnosed with polysubstance 
abuse.  See e.g., October 1987 VA discharge summary; October 
1992 VA compensation and pension (C&P) mental disorders 
examination.  

The appellant makes two contentions regarding her claim and 
asserts that either or both contributed to the veteran's 
death.  More specifically, the appellant contends that the 
veteran's service-connected schizophrenia resulted in his 
substance abuse problems, which, in turn, contributed to his 
death; she also contends that the medication the veteran had 
been prescribed to control his service-connected 
schizophrenia, namely Haldol, contributed to his death.  See 
September 2006 hearing transcript.  The certificate of death 
indicates that the veteran died of congestive heart failure, 
due to or as a consequence of ventricular dysrhythmia, due to 
or a consequence of liver failure.  

The appellant testified that the veteran received all of his 
treatment through VA.  Medical records from the Jefferson 
Barracks Division of the St. Louis VA Medical Center (VAMC) 
dated through October 1987 have been associated with the 
claims folder.  An October 1992 VA C&P mental disorders 
examination reports that the veteran was hospitalized in 
January 1992 and then committed to the Jefferson Barracks 
VAMC.  It also reports that the veteran had been prescribed 
Haldol for over ten years and was receiving monthly 
intramuscular injections of long-acting Haldol at the 
Jefferson Barracks outpatient clinic.  A July 1994 VA C&P 
mental disorders examination reports that the veteran was an 
inpatient receiving psychiatric service at the John Cochran 
Division of the St. Louis VAMC.  No records from the 
Jefferson Barracks division dated after 1987 have been 
obtained and the claims folder is devoid of records from the 
John Cochran division.  The RO should obtain the veteran's 
complete VA treatment records.  

The record also contains several letters addressed to the 
veteran from Computer Credit Incorporated.  These letters 
indicate that the veteran received treatment at a non-VA 
facility named Jefferson Memorial Hospital.  The RO should 
also attempt to obtain these records.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2006), a medical opinion 
will be obtained if review of the evidence of record reveals 
that an opinion is necessary for a decision to be rendered.  
Based on the evidence as a whole, to include the appellant's 
testimony, a medical opinion is necessary for the purpose of 
ascertaining whether the veteran's service-connected 
schizophrenia resulted in his substance abuse problems, and, 
if so, whether his substance abuse resulted in his death; 
and/or whether the medication the veteran received to control 
his service-connected schizophrenia could have contributed to 
his death.  This is particularly important given the 
veteran's service-connected mental disability and the medical 
evidence indicating he had been diagnosed with polysubstance 
abuse and had been prescribed Haldol for an extended period 
of time.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete 
treatment records from the Jefferson 
Barracks and John Cochran Divisions of 
the St. Louis VAMC.  


2.  Request authorization from appellant 
for the release of records from Jefferson 
Memorial Hospital concerning treatment of 
the veteran.  Attempt to obtain these 
records, if authorization is obtained.  
Associate any records obtained with the 
veteran's claims folder.

3.  When the above development has been 
completed to the extent possible, send 
the veteran's claims folder to an 
appropriate physician for the purpose of 
obtaining a medical opinion.  The 
physician should indicate (a) whether it 
is at least as likely as not (i.e., 
probability of 50 percent or greater) 
that the medication the veteran received 
to control his service-connected 
schizophrenia contributed to cause his 
death; and (b) whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the veteran's 
service-connected schizophrenia resulted 
in his substance abuse problems, and, if 
so, whether it is at least as likely as 
not (i.e., probability of 50 percent or 
greater) that his substance abuse 
problems contributed to cause his death.  
The examiner should explain the reason(s) 
for the opinion(s).  

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


